Citation Nr: 0612380	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-19 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus with plantar fasciitis, right heel spur and 
degenerative changes in the right first metatarsophalangeal 
joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1976 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
bilateral pes planus with an evaluation of 0 percent.  

In a rating action dated in August 2003 the RO increased the 
evaluation for bilateral pes planus from 0 percent to 10 
percent, effective October 1999. 

This matter was first reviewed by the Board in August 2004, 
at which time the case was remanded for development in 
compliance with 38 U.S.C.A. §§ 5103 and 5103A, and for a new 
compensation and pension (C&P) examination.


FINDINGS OF FACT

1.  The veteran has bilateral pes planus that does not 
involve inward bowing of the tendo Achilles; marked deformity 
such as pronation or abduction; extreme tenderness of the 
plantar surfaces of the feet; characteristic callosities; or 
any other severely disabling traits.  

2.  The veteran also has a right heel spur and degenerative 
changes in the right first metatarsophalangeal joint, but 
reports that these conditions do not cause him any problems.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5276 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.

The veteran contends that his bilateral pes planus is not 
adequately reflected by a rating of 10 percent.  He reports 
that he has pain in both of his arches, and that his pain, 
described as a sharp pain in the morning, turns to a dull 
pain as the day progresses.  The veteran also reports that he 
works at a desk job because he is unable to drive stick shift 
trucks.  

A rating of 10 percent is appropriate where there is evidence 
of moderate pes planus involving the weight-bearing line or 
medial to great toe; inward bowing of the tendo Achilles; and 
pain on manipulation of feet.  

A 30 percent evaluation is warranted where there is evidence 
of severe bilateral pes planus with objective evidence of 
marked deformity such as pronation or abduction; pain on 
manipulation and use accentuated; an indication of swelling 
on use; and characteristic callosities.  

The highest rating (50 percent) is given upon evidence of 
pronounced bilateral pes planus consisting of marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.  

A C&P examination done in September 2001 revealed that the 
veteran has bilateral pes planus deformity, with tenderness 
to palpation along the medial instep, but no tenderness to 
palpation along the posterior tibialis tendon.  X-rays taken 
at the time showed no acute bony abnormalities or fractures; 
normal hind foot alignment; and normal Achilles tendon 
alignment.  In fact, during the examination the veteran was 
able to dorsiflex at the ankle, with normal (5/5) motor 
function in his peroneal muscle group and posterior tibialis 
tendon.  X-rays also detected a right heel spur and the onset 
of degenerative changes in the veteran's right great toe.  
Even so, the veteran's feet were observed as inverting 
normally when rising to his toes.  Moreover, despite the 
veteran's foot pain, the examiner noted that the veteran was 
using no medications and had not had any surgeries on his 
feet.  Based largely on the results of this examination the 
veteran received an evaluation of 0 percent.  
In correspondence dated in January 2002 the veteran argued 
for a rating in excess of 0 percent.  

In May 2003 the veteran was afforded another C&P examination.  
The examiner reported that the veteran suffers from "mild 
plantar fasciitis, pes planus, and a right heel spur;" with 
"normal side to side motion of both feet . . . and positive 
tenderness to palpation over bilateral plantar aspects of mid 
foot."  However, the report did not advise as to the extent 
of pronation and/or deformity of the veteran's bilateral foot 
disorder.  The examiner also did not address the presence or 
absence of swelling on use; the presence or absence of 
characteristic callosities; whether there is any inward 
bowing of the tendo Achilles; and the extent, if any, of 
functional loss due to such factors as pain, incoordination, 
weakness, and fatigability.  The veteran was therefore 
scheduled for another C&P examination.  

A C&P examination done in February 2005 revealed that the 
veteran has "very evident flat arches," with "pain on 
palpation to both arches," but "does not walk with 
supination or pronation."  The examiner also found no 
problem with calluses; no inward displacement; no spasm of 
the Achilles tendon; and no problem with the plantar 
fasciitis.  In addition, although the veteran was observed as 
walking "very slowly and gingerly with a limp," the 
examiner reports that the veteran "does use orthotics and 
orthotics help his pain."  The examiner also advised that 
the veteran has had right heel spur and degenerative changes 
in his right big toe in the past, but stated that "these 
conditions no longer bother him and are no longer a 
problem."  According to the examiner, the veteran's 
bilateral pes planus is "moderately bothersome and 
disabling."

VA treatment records document the veteran's complaints of 
foot pain and inability to remain on his feet for long 
periods of time.  These records also reveal that while the 
veteran is prevented from taking medication due to a 
substance abuse problem, the veteran's foot pain is 
appreciably relieved by arch supports and foot baths.

Based on the evidence of record, which includes the veteran's 
SMRs, the reports of C&P examinations, VA treatment records, 
and the veteran's subjective statements in support of his 
claim, the veteran clearly suffers from foot pain.  However, 
the veteran's foot condition is described as no more than 
"moderately bothersome and disabling," which in itself is 
consistent with a rating evaluation of 10 percent.  In any 
event, given the absence of symptoms such as marked deformity 
such as pronation or abduction, characteristic callosities, 
or inward bowing of the tendo Achilles, the veteran's 
symptoms do not rise to the level of severity required for a 
rating in excess of 10 percent.  

The veteran's representative has requested that separate 
ratings be assigned for disabilities caused by the bilateral 
foot condition and degenerative arthritis of the feet 
pursuant to Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
representative maintains that a rating separate and apart 
from the rating based on foot impairment or limitation may be 
granted where warranted under the appropriate diagnostic 
codes for arthritis and limitation of motion.  However, the 
record contains no evidence of any consequential limitations 
caused by the veteran's bilateral foot problem that is not 
reflected in the acquired flatfoot rating schedule.  During 
the February 2005 examination the veteran was found to have 
normal rotational motion in both ankles, with no skin or 
degenerative changes.  The veteran was also able to plantar 
flex bilaterally from 0 to 35 degrees, and dorsiflex 
bilaterally from 0 to 20 degrees.  Moreover, the veteran 
reports that he is no longer bothered by his heel spur and 
arthritic toe.  Accordingly, a separate rating for a 
tangential limitation or impairment is not warranted.

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization caused 
by the veteran's bilateral pes planus that would take the 
veteran's case so outside the norm as to warrant an 
extraschedular rating.  The case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in September 2004 and 
February 2005 essentially satisfied the duty to notify 
provisions.  SMRs have been obtained and made a part of the 
file.  VA treatment records, including the results of a C&P 
examination done in September 2001, were also obtained and 
made a part of the file.  In addition, the veteran underwent 
C&P examinations in May 2003 and February 2005.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
its duty to notify and assist as to the issue decided herein.  
To the extent that VA has failed to fulfill any duty to 
notify or assist the veteran, the Board finds that error to 
be harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) ( " . . . an error is nonprejudicial where the 
benefit sought could not possibly have been awarded as a 
matter of law").


ORDER

A rating in excess of 10 percent for bilateral pes planus 
with plantar fasciitis, right heel spur and degenerative 
changes in the right first metatarsophalangeal joint is 
denied.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


